Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, line 13, the claim state the limitation ‘designed in such a way’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘designed in such a way’ encompass. 
Regarding claim 4, line 6, the claim state the limitation ‘in particular is arranged’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘in particular is arranged’ encompass. 
Regarding claim 5, line 3, the claim state the limitation ‘in particular as far’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘in particular as far’ encompass. 
Regarding claim 12, line 4, the claim state the limitation ‘preferably at’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘preferably at’ encompass. 
Regarding claim 17, line 6, the claim state the limitation ‘preferably at’ is indefinite. The limitation makes it unclear what the metes and bounds of claim in regards to what ‘preferably at’ encompass.
Regarding claim 17, the claim recites in lines 3-4 ‘at least one chute’, line 5, ‘a LIBS laser device’, and line 8, ‘a separating device’ is unclear.  Are each of these limitations a new iteration of these elements that were previously disclosed in independent claim 1 such that claim 17 require ‘a chute’, ‘a LIBS laser device’, and ‘a separating device’ from claim 1 or these elements the same elements as disclosed in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Comtois et al (US Pub 2018/0147607 A1) in view of Buckley et al (US Pub 2017/0205354 A1).
Regarding claim 1, Comtois discloses a sorting apparatus for sorting objects, the sorting apparatus comprising at least – a chute, on which the objects can be moved in succession in a conveying direction by means of the acting gravitational force (elements 16), wherein the chute has a LIBS laser device (element 30 and paragraph 0011),  a separating device for separating out certain objects (element 50), and – a control device for controlling and/or adjusting the separating device as a function of the measurement results of the LIBS laser device, wherein the chute comprises at least two portions, wherein the first portion (element 16), through which the objects can be moved first, is designed in such a way that the objects moving along the first portion are centred normal to the conveying direction by gravitational force, and the second portion (element 20) of the chute is designed to be flat and having a measuring region being in the second portion of the chute (element 22 and 30 and 40), but Comtois does not disclose the chute has a cutout comprising a measuring region, wherein the LIBS laser device is arranged adjacent to the cutout of the chute in order to carry out, through the cutout, a spectroscopic measurement on the objects moving along the chute, and in that the cutout comprising the measuring region is arranged in the second portion of the chute.  Buckley teaches as obvious cutout comprising a measuring region (element 113), wherein the LIBS laser device is arranged adjacent to the cutout of the chute in order to carry out, through the cutout, a spectroscopic measurement on the objects moving along the chute (elements 120).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the purpose of aligning each item to be sampled has a specific, repeatable position in space relative to the laser system to provide a reliable scanning system (paragraph 0009).
Regarding claim 2, Comtois discloses the first portion is designed to be concave since a conveying surface of the first portion, as seen in section normal to the conveying direction (element 16 inclined and concave portion), is arranged at least partially in an inclined manner, and in that the second portion has no conveying surface that is arranged in an inclined manner, as seen in section normal to the conveying direction (element 20 inclined and planar portion).   
Regarding claim 7, Comtois discloses the second portion of the chute comprises side walls which extend vertically, as seen in section normal to the conveying direction, in order to keep an object on the second portion (see Figs. 7-11; element 28b).  
Regarding claim 8, Comtois discloses the second portion of the chute comprises no side walls (see Fig. 2; element 20). 
Regarding claim 14, Comtois discloses the transition from the first portion (9) to the second portion of the chute is abrupt (element 21).
Regarding claim 16, Comtois discloses at least two chutes are arranged parallel to and alongside one another (see Fig. 2; elements 16).  
Claims 9-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Comtois/Buckley in view of Kumar (USP 6,795,179 B2).
Regarding claim 9, Comtois/Buckley discloses all the limitations of the claim, but Comtois/Buckley does not disclose an object recognition device is provided, which is designed to detect at least the position of an object on the chute, and the object recognition device is arranged upstream of the LIBS laser device, as seen in the conveying direction of the objects.  Kumar teaches as obvious an object recognition device (col. 6, lines 26-36) is provided, which is designed to detect at least the position of an object on the chute, and the object recognition device is arranged upstream of the LIBS laser device, as seen in the conveying direction of the objects.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the purpose of providing image data from which shape, size, and location of particles can be determined (col. 12, lines 36-44).
Regarding claim 10, Kumar further teaches the LIBS laser device is designed to emit laser radiation continuously (col. 2, lines 34-37), and in that the sorting apparatus further comprises a laser dump (col. 8, line 64) for absorbing the laser radiation, wherein the laser dump is arranged opposite the LIBS laser device (see Fig. 2) with respect to the chute, as seen in the direction of the laser radiation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Comtois/Buckley to include a laser dump, as taught by Kumar, as a known device for capturing unwanted laser beams .
Regarding claim 11, Comtois/Buckley discloses all the limitations of the claim, but Comtois/Buckley does not disclose an object recognition device is provided, which is designed to detect at least the position of an object on the chute, and the object recognition device is arranged downstream of the LIBS laser device, as seen in the conveying direction of the objects.  Kumar teaches as obvious an object recognition device (col. 6, lines 26-36) is provided, which is designed to detect at least the position of an object on the chute, and the object recognition device is arranged upstream of the LIBS laser device, as seen in the conveying direction of the objects.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the purpose of providing image data from which shape, size, and location of particles can be determined (col. 12, lines 36-44).  Kumar does not explicitly disclose the object recognition device (5) is arranged downstream of the LIBS laser device.  However, before the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the object recognition device downstream of the LIBS laser device because Applicant has not disclosed that placement of the object recognition device in relation to the LIBS laser device provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kumar’s object recognition device, and applicant’s invention, to perform equally well with either upstream or downstream placement in regards to the LIBS device because both positions would perform the same function of collecting image data for analysis of the shape, size, and location of particles.	
Regarding claim 12, Kumar further teaches the sorting apparatus is designed in such a way that an object is spectroscopically measured multiple times (col. 8, lines 45+ and elements 22).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Comtois/Buckley to measure spectroscopically multiple times, as taught by Kumar, for the purpose of providing for faster processing of the particles (col. 3, lines 32-55).  Kumar does not explicitly disclose wherein a measurement of the object is carried out preferably at least every 4.5 mm to 5 mm.  However, before the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a specific spacing of measurement because Applicant has not disclosed that a 4.5 mm to 5 mm spacing provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kumar, and applicant’s invention, to perform equally well with either spacing because both detectors would perform the same function of measuring an object spectroscopically multiple times.
Regarding claim 17, Comtois discloses a method for sorting objects using an apparatus according to claim 1, the method comprising the following steps: a. singulating the objects (elements 16) in order to move the objects in succession on at least one chute (see Figs 1 and 2; elements 16) by means of gravity; b. spectroscopically measuring the objects by means of a LIBS laser device (element 30 and paragraph 0011), c. separating out certain objects (2) by means of a separating device (element 50), but Comtois does not disclose the sorting apparatus is designed in such a way that an object is spectroscopically measured multiple times wherein a measurement of the object is carried out preferably at least every 4.5 mm to 5 mm.  Kumar teaches the sorting apparatus is designed in such a way that an object is spectroscopically measured multiple times (col. 8, lines 45+ and elements 22) for the purpose of providing for faster processing of the particles (col. 3, lines 32-55).  Kumar does not explicitly disclose wherein a measurement of the object is carried out preferably at least every 4.5 mm to 5 mm.  However, before the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a specific spacing of measurement because Applicant has not disclosed that a 4.5 mm to 5 mm spacing provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kumar, and applicant’s invention, to perform equally well with either spacing because both detectors would perform the same function of measuring an object spectroscopically multiple times.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Comtois/Buckley in view of Kumar et al (USP 10,710,119 B2) (hereinafter Kumar ‘119).
Regarding claim 13, Comtois/Buckley discloses all the limitations of the claim, but Comtois/Buckley does not disclose the sorting apparatus further comprises a distance measuring device for determining the distance of the objects on the chute from the LIBS laser device.  Kumar ‘119 teaches a distance measuring device for determining the distance of the objects on the chute from the detection device (elements 111 and 112) for the purpose of measuring the sizes and/or shapes of each of the scrap pieces 101 as they pass within proximity of the distance measuring device 111, along with the position (i.e., location and timing) (col. 10, lines 7-19).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Comtois/Buckley, as taught by Kumar ‘119, for the purpose of measuring the sizes and/or shapes of each of the scrap pieces 101 as they pass within proximity of the distance measuring device 111, along with the position (i.e., location and timing).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Comtois/Buckley in view of Hahn (USP 8,319,964 B2).
Regarding claim 15, Comtois/Buckley discloses all the limitations of the claim, but Comtois/Buckley does not disclose a second laser device is provided for cleaning the objects, wherein the second laser device is arranged upstream of the LIBS laser device, as seen in the conveying direction of the objects.  Hahn teaches as obvious a second laser device is provided for cleaning the objects, wherein the second laser device is arranged upstream of the LIBS laser device, as seen in the conveying direction of the objects (see Figs. 1 and 3; laser 1 Ablation Laser and then laser 2 LIBS Laser).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to treat a material a primary laser for the purpose of separating incident materials to then analyze during the LIBS process (see Abstract).

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a sorting apparatus for sorting objects.  The closest prior art does not disclose or make obvious the cutout is arranged at least half the width of the chute above the lower end of the second portion of the chute in conjunction with the other structures in claim 3.
The closest prior art discloses a sorting apparatus for sorting objects.  The closest prior art does not disclose or make obvious the cutout of the chute extends in the form of a slot in the conveying direction as far as the lower end of the second portion of the chute, wherein the measuring region of the cutout, as seen in the conveying direction, is arranged at a distance from the lower end of the second portion of the chute in conjunction with the other structures in claim 4.
The closest prior art discloses a sorting apparatus for sorting objects.  The closest prior art does not disclose or make obvious a depression adjoins the cutout in the conveying direction, in particular as far as the lower end of the second portion of the chute in conjunction with the other structures in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                  

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653